848 F.2d 184Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roberto CHAVEZ, Petitioner-Appellant,v.John B. TAYLOR, Warden, Respondent-Appellee.
No. 87-6688.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 21, 1988.Decided:  May 19, 1988.

Roberto Chavez, appellant pro se.
Richard Bain Smith (Office of the Attorney General of Virginia), for appellee.
Before MURNAGHAN and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Roberto Chavez seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.*   Chavez v. Taylor, C/A No. 87-448-AM (E.D.Va. Oct. 15, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 Although we conclude that petitioner exhausted state remedies relative to his claim that some of the jurors slept during his trial, we agree with the district court that the claim failed to state a basis for habeas corpus relief